DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
In claim 1, line 4: “when the user state has a sleep mode, changing the massage mode to the sleep mode” should apparently read --when the user state has a sleep state, changing the massage mode to a sleep mode--.
In claim 12, line 2: “an ANN” should read --an artificial neural network (ANN)--.
In claim 12, line 8: “driving” should apparently read --drive--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the changed sleep mode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language would be --the sleep mode--.
Claim 4 recites the limitation "the changed wake-up mode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language would be --the wake-up mode--.
Claims 10 and 11 each recite the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-11 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 12 recites the limitation "the changing sleep mode" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language would be --the sleep mode--.
Claim 13 recites the limitation "the outputted sleep mode" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language would be --the sleep mode--.
Claim 14 recites the limitation "the changed wake-up mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language would be --the wake-up mode--.
Claims 16 and 17 each recite the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claims 13-20 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigefuji et al. (JP 2012/110528 A; hereinafter known as “Shigefuji”).
Regarding claim 1, Shigefuji discloses an operating method of a massage chair 20 (Fig. 1; seat), the method comprising: driving the massage chair according to a massage mode (vibrator 26 gives vibration stimulation; seat has a massage roller 27); acquiring a user state (sensors detect a physiological index); when the user state has a sleep mode (control unit 120 estimates sleep depth of the user based upon the sensor data), changing the massage mode to the sleep mode and driving the massage chair according to the changed sleep mode (control unit controls the sleep depth of the subject by determining intensity, frequency, amplitude, time, rate of change, etc. for stimulation), and controlling an object related to the sleep mode to be adjusted (control unit can also control heater 22, foot stool 24, speaker 31, blind/shade 42/52, and lamp 60); and driving the massage chair according to an optimal sleep mode by learning an ANN so as to acquire the optimal sleep mode corresponding to sleep habit pattern data in the sleep data (control unit has a learning base and probability model, wherein a neural network may be used as a learning device, so as to easily adapt to each user; stimulation is provided based upon depth of sleep; appropriate stimulus is presented according to the sleep depth of each user and their responses).
Regarding claim 2, Shigefuji discloses when the user state has a sleep state, outputting change information to the sleep mode and when a command in response to the outputted change information to the sleep mode is received, changing to the sleep mode (stimulation may be adjusted based upon depth of sleep, which is based upon sensed data; further, the user may issue commands via a touch panel or with voice guidance).
Regarding claim 3, Shigefuji discloses that at least one of the change information or the command is obtained based on an utterance (e.g., voice guidance).
Regarding claim 4, Shigefuji discloses when the user state has a wake-up state, changing the sleep mode to a wake-up mode and driving the massage chair according to the changed wake-up mode (e.g., via wakefulness/awakening unit 110 and wake-up unit 130).
Regarding claim 7 and 8, Shigefuji discloses that the wake-up state is acquired when set information is outputted, wherein the set information includes at least one of wake-up notification, a voice message, or a content having a sound (e.g., the speaker can be used to wake up the user, resulting in a wake up state).
Regarding claim 11, Shigefuji discloses that when the user does not deviate after finishing a fixed time of massage according to the massage mode, controlling mode information to be displayed on a display unit, and driving the massage chair according to a mode selected based on the mode information (user may select the stimulation provided by using a touch panel).
Regarding claim 12, Shigefuji discloses a massage chair 20 (Fig. 1; seat), comprising: an ANN (control unit 120 has a learning base and probability model, wherein a neural network may be used as a learning device, so as to easily adapt to each user) and a processor (e.g., sleep device 100 is a computer/processor/software), wherein the processor is configured to: drive the massage chair according to a massage mode (vibrator 26 gives vibration stimulation; seat has a massage roller 27); acquire a user state (sensors detect a physiological index); when the user state has a sleep state (control unit estimates sleep depth of the user based upon the sensor data), change the massage mode to a sleep mode and driving the massage chair according to the changing sleep mode (control unit controls the sleep depth of the subject by determining intensity, frequency, amplitude, time, rate of change, etc. for stimulation), and control an object related to the sleep mode to be adjusted (control unit can also control heater 22, foot stool 24, speaker 31, blind/shade 42/52, and lamp 60); and drive the massage chair according to an optimal sleep mode by learning the ANN so as to acquire the optimal sleep mode corresponding to sleep habit pattern data in the sleep data (control unit has a learning base and probability model, wherein a neural network may be used as a learning device, so as to easily adapt to each user; stimulation is provided based upon depth of sleep; appropriate stimulus is presented according to the sleep depth of each user and their responses).
Regarding claim 13, Shigefuji discloses that the processor is configured to, when the user state has the sleep state, output change information to the sleep mode and when a command in response to the change information to the outputted sleep mode is received, change to the sleep mode (stimulation may be adjusted based upon depth of sleep, which is based upon sensed data; further, the user may issue commands via a touch panel or with voice guidance).
Regarding claim 14, Shigefuji discloses the processor is configured to, when the user state is a wake-up state, change the sleep mode to a wake-up mode and drive the massage chair according to the changed wake-up mode (e.g., via wakefulness/awakening unit 110 and wake-up unit 130).
Regarding claim 17, Shigefuji discloses that the processor is configured to, when the user does not deviate after finishing a fixed time of massage according to the massage mode, control mode information to be displayed on a display unit, and drive the massage chair according to a mode selected based on the mode information (user may select the stimulation provided by using a touch panel).
Regarding claims 18-20, Shigefuji discloses a vehicle including the massage chair of claims 12-14 (the chair is mounted within a vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shigefuji as applied to claim 4 above, and further in view of Hur et al. (U.S. No. 10,004,873 B1; hereinafter known as “Hur”).  Shigefuji discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the wake-up state is acquired when an event satisfying a predetermined condition occurs, wherein the event includes at least one of schedule notification, completion notification of operation of household appliances, destination arrival notification, or appointment schedule notification.  Hur discloses a similar operating method for a chair within a vehicle that can provide massage (Abstract; col. 6, lines 64-66), wherein a wake-up state of a user is acquired when an event satisfying a predetermined condition occurs, wherein the event includes at least one of schedule notification, completion notification of operation of household appliances, destination arrival notification, or appointment schedule notification (col. 4, lines 59-67; col. 5, lines 6-31; e.g., target sleep time may be scheduled so that wake-up state occurs after; arrival to destination may cause wake-up state).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigefuji with the event taught by Hur in order to acquire the wake-up state after a target amount of sleep time or when nearing a destination.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigefuji as applied to claims 1 and 12 above, and further in view of Kim et al. (U.S. Pub. No. 2013/0194110 A1; hereinafter known as “Kim”).  Shigefuji discloses the invention as claimed, see rejection supra, but fails to disclose (by the processor) acquiring face information of a user and controlling a display unit to be moved toward a face of the user based on the acquired face information.  Kim discloses a vehicle (Abstract; as in Shigefuji) that acquires face information of a user ([0054]-[0056]) and controls a display unit 10 to be moved toward a face of the user based on the acquired face information in order to align the display unit with the user’s line of sight ([0049]-[0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigefuji by acquiring face information and moving a display unit towards a face of the user, as taught by Kim, in order to align the display unit with the user’s line of sight.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigefuji as applied to claims 1 and 12 above, and further in view of Van Lier (U.S. Pub. No. 2014/0009391 A1).  Shigefuji discloses the invention as claimed, see rejection supra, but fails to disclose (by the processor) acquiring body information of a user and controlling an icon displayed on a display unit to be reconfigurated based on the acquired body information.  Van Lier discloses a display unit in a moving environment (Abstract; [0004]) that acquires body information of a user ([0006]; [0039]; [0044]) and controls an icon 18 displayed on a display unit 12 to be reconfigurated based on the acquired body information in order to avoid discomfort and motion sickness ([0003]-[0004]; [0008]; [0038]-[0041]; [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigefuji by acquiring body information and controlling an icon displayed on a display unit to be reconfigurated based on the body information, as taught by Van Lier, in order to avoid discomfort and motion sickness when viewing the display unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791